DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/25/21 is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-14, 16-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses gateways provisioned in a first gateway virtual private cloud; and one or more client virtual clouds comprising one or more clients and one or more load balancer gateways, wherein client subnets are assigned to one of the load balancer gateways by a vote of gateways, and each load balancer gateway that is assigned to a client subnet distributes traffic from the client subnet among the worker gateways, but fails to teach and render obvious of forwarding the data message to a service virtual machine (SVM) operating in the first VPC to perform a middlebox service operation on the data message; after the SVM performs the middlebox service operation and returns the data message to the transit gateway, performing logical routing for the data message; and forwarding the data message to the second machine in the third VPC; wherein the first, second and third VPCs are defined in a set of one or more public cloud datacenters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471